Title: To Thomas Jefferson from Benjamin Bankson, 7 October 1793
From: Bankson, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia, October 7th. 1793

The inclosed Letter and account from Mr. Dumas as also the Letter from Mr. Remsen were taken from large packets of News papers which are deposited in the office.
I yesterday received a Letter from a Mr. J. Mason dated Georgetown, the 26th. ultimo—covering a Bill of Lading for a Cask of Macarony expected to arrive in the Ship Salome Capt. Watson from Havre. No such vessel has entered in this City since you left it—upon her arrival I shall pay the necessary attention.
Your note which was lodged in the Bank of N.A., as also the one drawn in favor of John Ross, are taken up. Bringhurst is still in the Country. I will discharge Kerr’s account this day, and wait his, or your return for a reimbursement.
The Salary of the Gentlemen of the office (who are all absent) I have deposited in the Bank of the United States, payable to their order.
No opportunity presenting, and seeing in the New York papers several vessels advertised for Havre and other parts of France, I forwarded the dispatch for Mr. Morris as also the Letters to the American Consuls to Mr. Henry Remsen, with a Letter, a Copy of which is inclosed. I have the honor to be with great respect Sir, your most obedient serv.

B. Bankson

